In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-15-00330-CV


                               IN THE INTEREST OF L.B., CHILD

                             On Appeal from the 237th District Court
                                     Lubbock County, Texas
                 Trial Court No. 2013-509,708, Honorable Leslie Hatch, Presiding

                                         December 7, 2015

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, R.R., had his parental rights to L.B. terminated and has appealed from

that order. His appointed counsel filed a motion to withdraw, together with an Anders1

brief. See In re A.W.T, 61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.) (applying

Anders to termination proceedings). Therein, she certified that the appeal was without

merit. The certification was made after diligently searching the record, according to

appointed counsel. Along with her brief, counsel attached a copy of a letter sent to

appellant informing him of his right to file a response pro se and stating that the record

has been provided to him. By letter dated November 13, 2015, this court also informed


      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
appellant of his right to tender his own response and set December 2, 2015, as the

deadline to do so.2 To date, we have not received a response.

        In compliance with the principles enunciated in Anders, appellate counsel

discussed the legal and factual sufficiency of the evidence to support one of the trial

court’s statutory findings as a basis for termination and the finding that termination is in

the best interests of the child. She also addressed other potential issues for appeal.

However, in each circumstance, she explained why none of the foregoing areas

presented arguable grounds for appeal.

        We conducted our own review of the record to uncover any potential error. None

were found. Accordingly, we concur with the representation of appellant’s counsel,

grant the motion to withdraw, and affirm the judgment.



                                                                   Brian Quinn
                                                                   Chief Justice




        2
           Given the accelerated nature of the appeal, see TEX. R. APP. P. 28.4 (accelerating appeals in
parental termination cases) and TEX. R. JUD. ADMIN. 6.2(a) (obligating the appellate court to dispose of
an appeal from an order terminating parental rights within 180 days of the date the notice of appeal is
filed), only twenty days is granted appellant’s counsel to file an appellant’s brief. See TEX. R. APP. P. 38.6
(a). Therefore, twenty days is granted the appellant to file a pro se response to that brief in an Anders
situation.

                                                      2